51 F.3d 268
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff-Appellant,andAngelica Cornise TUCKER, Plaintiff,v.George L. SWEAT, Winston-Salem Police Chief;  Brenda Carole;Drew Ann;  Cecilia Gordon, Defendants-Appellees.
No. 95-6025.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided April 6, 1995.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Norwood Carlton Tilley, Jr., District Judge.  (CA-94-557-6, MISC-94-18-2)
Cornelius Tucker, Jr., appellant pro se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the magistrate judge's recommendation that his action be dismissed.1  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.2


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


1
 The magistrate judge subsequently withdrew the recommendation


2
 Another, earlier "notice of appeal" was apparently addressed by the district court as an objection to the magistrate judge's report.  To the extent that this notice of appeal is before this Court, it is also interlocutory